Weston J.
delivered the opinion of the Court, at the ensuing July term in Waldo.
Process by original summons is without question suitable and prop*219er in this case. It is not one in which the law requires a separate summons to be left with the defendant. It is then within the express provisions of the second section of the act regulating judicial process and proceedings, Stat. 1821, ch. 59. The defendant having never been an inhabitant of this State, or having removed therefrom, service was made by reading the original summons to his attorney, in conformity with the third section of the same act. It is admitted to be a service warranted by the words of the statute ; but it is insisted that it ought by construction to be restricted to cases where the defendant has property within the State which may be taken to satisfy such judgment as may be rendered against him. The law lends its final process to a party in whose favor a judgment may be rendered ; but if neither the person nor property of the judgment debtor can be found, upon which to enforce satisfaction, the dignity and authority of the law remains unaffected. It is of private concern ; and is not a consideration which warrants or requires a constructive limitation of the terms of the statute. Service might have been made upon the defendant, by reading to him the summons, if he had happened to be casually here, but upon his return to his residence in Baltimore, there would be the same difficulty, which may now exist, in enforcing satisfaction. The law has in this case made a service upon his attorney equivalent to a service upon himself. There is nothing unreasonable in this. Notice reaches him by the agency of his attorney, if he is faithful to his duty, which must be presumed. For any thing that appears, there may be property within the State, of which tbe plaintiff may avail himself. If there is not, and the plaintiff cannot enforce satisfaction of bis judgment, if he should obtain one, he, and not the defendant, would be prejudiced thereby.
As to the case of Lawrence v. Smith & al. cited in the arguments, neither the process nor the service was like that now before the court.

Judgment of respondent ouster.